DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 02/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16,065,125 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 02/04/2021, with respect to the nonstatutory double patenting rejections of claims 1-2, 4-8 and 10-17 have been fully considered and are persuasive in view of the terminal disclaimer filed on 02/09/2021 (which have been accepted as set forth above).  The nonstatutory double patenting rejections of claims 1-17 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 02/04/2021, with respect to the 35 U.S.C. 103 rejections of claims 1-17 have been fully considered and are persuasive in view of the amendment filed on 02/04/2021.  The 35 U.S.C. 103 rejections of claims 1-17 have been withdrawn. 

Allowable Subject Matter
Claims 1-17 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0003479 A1 discloses multiple different resource element groups in a same OFDM symbol (Fig. 7B).
US 2014/0185527 A1 discloses muting data in a second set of REs and transmitting CSI-RS in a first set of REs (abstract, paragraphs [95, 114, 118, 123]). 
US 2019/0182777 A1 discloses transmitting PTRS in a plurality of symbols, transmitting DM-RS in a set of REs in a symbol 2, and do not transmit data in another set of REs in the symbol 2 (Fig. 4A-4B). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        March 18, 2021